AO 2458 (Rev. 09/19)   Judgment in a Criminal Case   (form modified within District on Sept. 30. 2019)
                       Sheet I



                                            UNITED STATES DISTRICT COURT
                                                         Southern District of New York
                                                                               )
              UNITED STATES OF AMERJCA                                         )       JUDGMENT IN A CRIMINAL CASE
                                   V.                                          )
                           JUNE SONE                                           )
                                                                                       Case Number: 20 CR 64 (CM)
                                                                               )
                                                                               )       USM Number: 73020-019
                                                                               )
                                                                               )        Martin Samuel Cohen
                                                                               )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            1
                                    __.:_   ____________________________________
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found    guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                            Offense Ended
18 U.S.C . § 1349                 Conspiracy to Commit Bank Fraud and Wire Fraud                               12/31/2019




       The defendant is sentenced as provided in pages 2 through              _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has     been found not guilty on count(s)

~ Count(s)        if any open                             Dis         ~ are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution ,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                              7/14/2021



     USDCSDNY
                                                                             Signature of Judge
                                                                                                                               .
     DOCUMENT
     ELECTRONICALLY FILEp
     OOC#:, ______~ •1 ---
                                                                                               Colleen McMahon, District Court Judge
     DATE FILED: rf 15~i)..\                                                 Name and Title of Judge


                                                                                                              7/14/2021
                                                                             Date
AO 245B (Rev . 09/ 19) Judgment in Criminal Case
                        Sheet 2 - Imprisonment

                                                                                                     Judgment -   Page     2   of   8
 DEFENDANT: JUNE SONE
 CASE NUMBER: 20 CR 64 (CM)

                                                                 IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
                                                       FOURTEEN (14) MONTHS .




      0    The court makes the following recommendations to the Bureau of Prisons:
           The Court recommends that the BOP incarcerate defendant as close to Atlanta, Georgia as possible, to facilitate family
           visitation .




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at       ----------
                                                     D   a. m.    D p.m.     on

           D    as notified by the United States Marshal.

      0    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           @ before 2 p.m . on           10/4/2021
           D as notified by the United States Marshal.
           &t   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
 I have executed this judgment as follows :




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED ST A TES MARSHAL



                                                                            By
                                                                                              DEPUTY UNITED STATES MARSH AL
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                         Judgment-Page _ _ _ of
DEFENDANT: JUNE SONE
CASE NUMBER: 20 CR 64 (CM)
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

                                                         FOUR (4) YEARS.




                                                       MANDATORY CONDITIONS
I.    You must not commit another federal , state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.     ~ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      D   You must participate in an approved program for domestic violence . (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                              Judgment-Page _ _ _ _ _ of _ _ __ _ _
DEFENDANT: JUNE SONE
CASE NUMBER: 20 CR 64 (CM)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision . These conditions are imposed
because they establish the basic expectations for your behavior whi le on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame .
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
,,
.J.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view .
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity . If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
 IO. You must not own, possess, or have access to a firearm, ammunition , destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers) .
 11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
 12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of thi s
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date - - - - - - - - - - - -
AO 245B (Rev. 09/ 19)   Judgmen t in a Criminal Case
                        Sheet 3B - Superv ised Release
                                                                                                          5_
                                                                                          Judgment-Page _ _     of       8
DEFENDANT: JUNE SONE
CASE NUMB ER: 20 CR 64 (CM)

                                       ADDITIONAL SUPERVISED RELEASE TERMS
  The Court recommends that the defendant be supervised in the district of residence (Northern District of Georgia). In
 addition to the standard conditions , the following special conditions apply:
   Defendant must provide the probation officer with access to any requested financial information . Defendant must not
 incur new credit charges or open additional lines of credit without the approval of the probation officer unless he is in
 compliance with the installment payment schedule . Defendant must notify the Government and Probation Department of
 any change of address.
   Defendant shall submit his person , and any property, residence , vehicle , papers , computer, other electronic
 communication , data storage devices, cloud storage or media , and effects to a search by any United States Probation
 Officer, and if needed , with the assistance of any law enforcement. The search is to be conducted when there is
 reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by the person being
 supervised . Failure to submit to a search may be grounds for revocation of release . Defendant shall warn any other
 occupants that the premises may be subject to searches pursuant to this condition . Any search shall be conducted at a
 reasonable time and in a reasonable manner.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment -   Page       6    of        8
 DEFENDANT: JUNE SONE
 CASE NUMBER: 20 CR 64 (CM)
                                                CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution               Fine                   AV AA Assessment*               NTA Assessment**
 TOTALS           $    100.00               $    708,321 .72          $                      $                               $



 D     The determination of restitution is deferred until
                                                          -----
                                                                . An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 i!1   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                   Total Loss***                 Restitution Ordered           Priority or Percentage
  Victim Schedule Filed w/Clerk Under Seal                                 $708,321 .72                 $708,321.72




 TOTALS                               $                  708,321.72              $               708,321-
                                                                                                        .72-
                                                                                     - -- --     - --


 Ill    Restitution amount ordered pursuant to plea agreement $             708,321.72
                                                                          ----------
 Ill    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 I 2(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D   the interest requirement is waived for the           D fine     D restitution.
        D   the interest requirement for the        D     fine    D   restitution is modified as follows :

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims ofTraffickino Act of 2015 , Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters I 09A, 110, I I OA, and I I 3A of Title         18 for offenses committed on
 or after September 13 , 1994, but before April 23, 1996.
AO 245B (Rev . 09/ 19)   Judgment in a Criminal Case
                         Sheet 6 - Schedule of Payments

                                                                                                              Judgment -   Page   7     of      8
 DEFENDANT: JUNE SONE
 CASE NUMBER: 20 CR 64 (CM)

                                                              SCHEDULE OF PAYMENTS

 Having assessed the defendant' s ability to pay, payment of the total criminal monetary penalties is due as follow s:

 A     D       Lump sum payment of$                                    due immediately, balance due

               D    not later than                                         , or
               D    in accordance with D        C,        D    D,      D    E, or    0 F below; or

 B      D      Payment to begin immediately (may be combined with                   DC,     0 D, or     0 F below); or

 C      O Payment in equal              _ _ _ _ _ (e .g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                              (e .g. , months or years) , to commence _ _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

 D      O      Payment in equal       _ _ _ _ _ (e.g. , weekly, monlhly, quarterly) installments of $ ____ over a period of
                             (e .g., months or years) , to commence _ _ _ _ _ (e .g. , 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E      O Payment during the term of supervised release will commence within _ _ _ __             (e.g. , 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time ; or

 F      liZl   Special instructions regarding the payment of criminal monetary penalties:
                See following page.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D      Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                      Joint and Several              Corresponding Payee,
        (including defendant number)                                Total Amount                   Amount                        if appropriate




 D      The defendant shall pay the cost of prosecution.

 D      The defendant shall pay the following court cost(s):

 Ill    The defendant shall forfeit the defendant' s interest in the following property to the United States:
        The defendant shall forfeit $1 ,520,678.14 to the U.S. (See Forfeiture Order signed October 15, 2020).


 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVT A assessment, (9) penalties, and (I 0) costs, including cost of
 prosecution and court costs.
AO 2458 (Rev. 09/19)   Judgment in a Cri minal Case
                       Sheet 68 - Schedule of Payments
                                                                                              Judgment- Page _ _ of
DEFENDANT: JUNE SONE
CASE NUMBER: 20 CR 64 (CM)

                                            ADDITIONAL PAYMENT TERMS
    Defendant shall make restitution in the amount of $708,321 .72 payable to the Clerk, U.S. District Court for the Southern
   District of New York, for further disbursement to the victims, and in the amounts listed in the Sealed Schedule of Victims
   provided to the Clerk of the Court. (See Restitution Order dated July 14, 2021 ).
    If while incarcerated defendant is engaged in a BOP non-UNICOR work program, the defendant shall pay $25 per
   quarter toward the restitution . If defendant participates in a BOP UNICOR program as a grade 1-4, the defendant shall
   pay 50% of his monthly UNICOR earnings toward the restitution . Such payments are consistent with BOP regulations
   at 28 C.F .R. '545 .11 . After defendant is release from prison, defendant will pay the balance of the restitution in monthly
   installments of not less than $200 over the period of defendant's supervised release.
   The payment of the $100 special assessment to the Clerk of the Court is due and owing immediately.
